Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5-9, 12 and 21-22, drawn to a method of forming a hydrocarbon product and a protonation product.
Group II, claim(s) 23, drawn to a method of forming a hydrocarbon product and a protonation product.
Group III, claim(s) 24, drawn to a method of forming a hydrocarbon product and a protonation product.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

IN THE EVENT THAT GROUP I IS ELECTED
	The Positive Electrode Species:
Species (i): selecting the positive electrode of the electrochemical cell to comprise at least one catalyst formulated to accelerate reaction rates to produce the C2H4, the H+, and the e- from the C2H6 (Claims 2 and 3).
Species (ii): selecting the positive electrode to comprise a first perovskite material comprising a cermet material including at least one perovskite and one or more of Ni, Au, Fe, Zn, Mo, Pt, and Pb (Claim 12).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 5-9 and 21-22.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special 

technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I requires that the positive electrode comprises a cermet material comprising one 
or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) and a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), nickel and at least one catalyst selected from Au, Fe, Zn, Mo, Pt, and Pb, and a proton-conducting membrane between the positive electrode and the negative electrode and comprising one or more of additional BZCYYb and additional BSNYYb.
Group II requires that the positive electrode comprises a cermet material comprising Ba2(YSn)O5.5, nickel and at least one catalyst selected from Au, Fe, Zn, Mo, Pt, and Pb, and a proton-conducting membrane between the positive electrode and the negative electrode and comprising additional Ba2(YSn)O5.5.
Group III requires that the positive electrode comprises a cermet material comprising Ba3(CaNb2)O9, nickel and at least one catalyst selected from Au, Fe, Zn, Mo, Pt, and Pb, and a proton-conducting membrane between the positive electrode and the negative electrode and comprising additional Ba3(CaNb2)O9.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 20, 2022